DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
 Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. 
The applicant argues that the prior art cited in the previous rejection does not address the Claims as amended, and, in particular, does not teach wherein heavy hydrocarbon feed is continuously dispersed into process gas  in the reactor.   However, Lissianski teaches that the direct devolatilization of coal will  produce coal devolatilization products in the form of ions which will mix (and react) continuously during the application process with methane (equivalent to the process gas). (Lissianski, para. [0023]-[0026]).  Therefore the prior art reads upon the claims as amended.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 23-29 & 36-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 5,328,577 to Murphy [hereinafter Murphy '577] and U.S. Patent Application Publication 2010/0307960 to Lissianski [hereinafter Lissianski '960]
Regarding Claim 23, Murphy ‘577 teaches a method for upgrading heavy fossil hydrocarbons (e.g. shale oil kerogen, tar sands, bitumen, coal hydrogenation).  (col. 2, ln. 55–60).  Reactants including HFH, catalyst and methane are provided to the reaction zone. (col. 2, ln. 55–68, col. 3, ln. 15–56).  The reactants are introduced to microwave energy in the reaction zone. (col. 2, ln. 15–26). 
The forgoing reference is silent on whether paraffins are recovered, but discloses that upgrading reactions are expected in the process. (col. 3, ln. 1–15).

It would be obvious to a person of ordinary skill in the art at the time of the invention to combine the processes of Murphy ‘577 and Lissianski ‘960.  As expressly taught in Lissianski, the methane/plasma process is expected to create a high yield of aliphatic hydrocarbons (which are expected to include alkanes), which Lissianski teaches are preferred due to less complicated upgrading into fuel. (Lissianski ‘960, p. 3, para. [0053]).  A person of ordinary skill in the art at the time of the invention would therefore be motivated by advantage of Lissianski (less complicated fuel upgrading) to incorporate its process into the process of Murphy '577 (i.e. to include steps of distillation and paraffin recovery to a microwave energy process). Because the steps are the same, the compositions of the effluents are expected to be the same (i.e. having an identical ratio of paraffins to aromatics).  Although the Office relies directly upon the teachings of the prior art to demonstrate continuous dispersal of feed by operation of the process itself, it should be noted that there are a limited number of solutions for operating a process, that being a batch process and a continuous process.  The person of ordinary skill in the art could have selected either solution with a reasonable expectation of success.
Regarding Claim 24, the catalyst can be iron (Murphy '577, col. 3, ln. 51–53) or any material capable of accumulating and dissipating an electric charge. (col. 3, ln. 35–37). 
Regarding Claim 25, the pressure in the reaction zone can be from 10 torr to 15 atm, overlapping the claimed range of 0.9 atm to 7 atm. (Murphy ‘577, col. 5, ln. 12). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 26, Murphy '577 teaches reaction times of 1 millisecond to 10 seconds, overlapping the claimed range of 5 milliseconds to 30 seconds. (col. 4, ln. 32–34). 
Regarding Claim 27, because the steps of the process are the same (i.e. exposing heavy hydrocarbons to methane, catalyst, and microwave energy) the creation of n-alkanes is expected to be inherent to the process. 
Regarding Claim 28, “wherein the exposing selectively converts HFH to paraffins” is merely the intended result of a positively recited step. “[A] whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Because the same steps are taught, conversion is inherent to the process.
Regarding Claim 29, the heavy hydrocarbon can be coal. (Lissianski, [para. 0022]).  While the foregoing references are silent on a particular ratio of catalyst to coal, the amount of dielectric (equivalent to catalyst) to coal is a result determinate variable. Sufficient material must be present in the matrix to accumulate and discharge an electric charge (e.g. to act as a capacitor). (Murphy, col. 3, ln. 35-39).  A person of ordinary skill in art at the time of the invention could have determined optimal or workable values through routine experimentation.
Regarding Claim 36, the catalyst may be nickel or copper. (Murphy, col. 3, ln. 43-45).
Regarding Claim 37, the catalyst and HFH may be admixed. (Murphy, col. 4, ln. 15-19).  Fluidized catalyst would necessary admix with HFH upon contact. 
Regarding Claim 38, a plasma is created in the reaction zone. (Murphy, col. 3, ln. 57-68). 
Regarding Claim 39, no particular ratio of catalyst concentration is disclosed.  While the foregoing references are silent on a particular ratio of catalyst to coal, the amount of dielectric .
Claims 40 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 5,328,577 to Murphy [hereinafter Murphy '577] and U.S. Patent Application Publication 2010/0307960 to Lissianski [hereinafter Lissianski '960] as applied to Claim 23, and as evidenced by Sun, J, Review on Microwave-Matter Interaction Fundamentals and Efficient Microwave-Associated Heating Strategies, Materials, 2016, issue 9, vol. 231.
Regarding Claim 40, Murphy teaches that the reactants are introduced to microwave energy in the reaction zone. (Murphy, col. 2, ln. 15–26). Sun evidences that this plasma is the result of dielectric discharge. (Sun, p. 2). 
Regarding Claim 41, Murphy '577 teaches reaction times of 1 millisecond to 10 seconds, overlapping the claimed range of 5 milliseconds to 30 seconds. (col. 4, ln. 32–34). 
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy and Lissianski as applied to claim 29 above, and further in view of U.S. Patent Application Publication 2003/0042172 to Sharivker.
Regarding Claim 30, Murphy teaches an iron catalyst, and further teaches that intimate contact between initiator (catalyst) and hydrogen donors is desirable, as is maximizing the contact between hydrocarbon and initiator to promote conversion (cracking, hydrocracking). (Murphy col. 3, ln. 16-30).  Murphy does not teach wherein the iron is in powder form.
However, Sharivker teaches that iron powder is suitable as catalyst for microwave treatment of petroleum products. (Sharivker, para. [0026]).
. 
Claims 31-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 5,328,577 to Murphy [hereinafter Murphy ‘577] and U.S. Patent Application Publication 2010/0307960 to Lissianski [hereinafter Lissianski ‘960] as evidenced by Wang, N., et al., Experimental Study on Microwave Pyrolysis of an Indonesian Low-Rank Coal, 2014, Energy and Fuels, vo. 28, pp. 254-263.
Regarding Claim 31-34, Lissianski discloses gaseous, liquid and nonflowable materials. (Lissianski ‘960, Fig. 1).  The gaseous, liquid, and nonflowable materials are separated from the product of the reaction zone. (Lissianski ‘960, Fig. 1).  Aromatics are expected to be inherent to the chemical makeup of unreacted coal char (e.g. an unflowable portion). Alkylated aromatics and paraffins are expected in the liquid phase (i.e. flowable), as evidenced by Wang. (Wang, p. 257). 
Regarding Claim 35, because the process is the same, the presence of single ring aromatics in the gaseous phase is inherent to the process. 
Conclusion
In view of the foregoing references, no Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK N MUELLER whose telephone number is (571)270-5913.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK N MUELLER/Primary Examiner, Art Unit 1772